Opinion issued December 23, 2014




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                           NO. 01-13-00957-CV
                         ———————————
                 IN RE DAVID A. CHAUMETTE, Relator



         Original Proceeding on Petition for Writ of Habeas Corpus


                               OPINION

     Relator David A. Chaumette requests habeas corpus relief from the trial

court’s October 11, 2013 “Amended Order Holding Defendant David Chaumette in

Contempt and for Commitment to County Jail”.1     Because we conclude that


1
     The underlying case is Black Sigma, LLC v. John P. Benkenstein, David A.
     Chaumette, Howard F. Cordary, Jr., and Michael P. Robinson, cause number
     64769, pending in the 23rd District Court of Brazoria County, Texas, the
     Honorable Ben Hardin presiding.
Relator is entitled to habeas relief, we grant his petition for writ of habeas corpus

and order him discharged from custody.

                                    Background

      The underlying suit involved the foreclosure of real property located in

Brazoria County, Texas. In 2011, real party in interest, Black Sigma, LLC, sought

a temporary injunction to prevent Michael Robinson, the third-party defendant in

the underlying suit, from conducting a trustee’s sale of the property.

      On August 22, 2011, the trial court conducted a hearing on Black Sigma’s

request for a temporary injunction. At the hearing, Black Sigma presented the

testimony of one of its managing members and proffered 17 exhibits into evidence

in support of its request for injunctive relief. When Black Sigma had finished

offering its evidence, the trial court stated that it had to cut the hearing short

without hearing Robinson’s evidence because it needed “to get back to [its]

criminal docket.” The court stated that Black Sigma had presented sufficient

evidence and granted Black Sigma’s request for the temporary injunction against

Robinson. Robinson’s attorney, Michael Bannwart, protested, indicating that he

wanted to offer evidence on Robinson’s behalf in defense of the temporary-

injunction request; however, the trial refused to allow Bannwart to offer any

evidence at the hearing.




                                          2
      On September 1, 2011, the trial court signed an order granting the temporary

injunction. The order provided, in part, as follows:

      The Court, having held a hearing and received evidence from Plaintiff
      requesting injunctive relief and argument of counsel, if any, is of the
      opinion that Plaintiff’s application has merit and an injunction should
      be and is hereby GRANTED.

      The Court finds:

      1. Plaintiff has a probable right on final trial to the relief that it seeks;

      2. Plaintiff will suffer irreparable injury for which he has no legal
      remedy if this injunction is not granted.

      IT IS, THEREFORE, ORDERED that Michael P. Robinson,
      Defendant in this cause and any alternate trustee appointed by him,
      Robinson’s agents, servants, employees, and attorneys and all persons
      in active concert or participation with him be temporarily and/or
      permanently enjoined from conducting a foreclosure sale as substitute
      trustees on September 6, 2011 or anytime during the pendency of this
      case or until further order of the Court[.]

At the bottom of the order, the trial court made a hand-written notation, indicating

that it would conduct a hearing on September 19, 2011, at which Robinson could

present evidence “to persuade the Court to dissolve this injunction.”

      On September 19 and 22, 2011, the trial court conducted two more hearings

at which Robinson was permitted to offer evidence regarding Black Sigma’s

request for temporary injunction. On October 7, 2011, the trial court signed an

amended temporary-injunction order, which “relate[d] back to, the Order granting

temporary injunction of September 1, 2011.”


                                            3
      Robinson filed an interlocutory appeal from the amended temporary

injunction order, bearing appellate cause number 01–11–00917–CV.                In that

appeal, Black Sigma filed a “Motion for Contempt and for Referral to the Trial

Court to Enforce Temporary Injunction.”         Black Sigma claimed that Relator,

among others, should be held in contempt for violating the trial court’s temporary

injunction orders. In its motion, Black Sigma asserted that Relator, on September

6, 2011, while acting as substitute trustee, took bids as part of a substitute trustee’s

sale on the Brazoria County property and transferred the property by substitute

trustee’s deed in violation of the trial court’s temporary-injunction orders. With

respect to that motion, this Court issued an “Order of Abatement and Referral of

Enforcement Proceeding to the Trial Court,” which referred the enforcement

proceeding of the temporary injunction orders to the trial court for that court to

hear evidence and grant appropriate relief. The order also abated the interlocutory

appeal.

      The trial court commenced civil and criminal contempt proceedings

regarding whether Relator’s conduct relating to the sale of the Brazoria County

property violated the injunctive orders. On November 19, 2012, the trial court

found Relator guilty of civil contempt for violating trial court’s orders in the

following manner:




                                           4
      1. By conducting a substitute trustee’s sale on September 6, 2011 as
      described in the substitute trustee’s deed entered into evidence, in
      violation of this Court’s Order Granting Temporary Injunction of
      September 1, 2011; and

      2. By executing and recording said substitute trustee’s deed in
      violation of this Court’s Order Granting Temporary Injunction of
      September 1, 2011, and Amended Order Granting Temporary
      Injunction of October 7, 2011.

      The contempt order further provided that Relator “shall be confined in the

Brazoria County Jail until he purges himself of contempt by executing and

recording a document in form acceptable to the Court, vacating the said substitute

trustee’s deed, effective September 6, 2011.”

      On October 3, 2013, Relator attempted to purge himself of contempt by

filing a “Rescission of Foreclosure Sale” in the real property records and notifying

the trial court that he had done so. The trial court, however, found Relator’s

“Rescission of Foreclosure Sale” to be unacceptable.

      On October 7, 2013, the trial court presented Relator with an “Order and

Declaratory Judgment on Amended Motion to Vacate Substitute Trustee’s Deed,”

as a means of reversing the September 6, 2011 substitute trustee’s sale. The order

required Relator to acknowledge, by signature, approval of both the substance and

form of the proposed order. The trial court also presented Relator with a document

entitled “Rescission of Deed,” which the trial court ordered relator to execute. The




                                         5
signed order, along with the “Rescission of Deed,” and other documents, were to

be returned to the trial court by November 4, 2013.

      Relator asserted that he could not sign the trial court’s proposed order or the

Rescission of Deed because they contained inaccuracies. Relator attempted to

execute such documents, in a form with which Relator was comfortable; however,

the trial court did not find Relator’s attempt to be sufficient.

      On November 8, 2013, the trial court issued a capias for Relator’s arrest

based on the trial court’s November 19, 2012 civil contempt order. Relator filed a

petition for writ of habeas corpus with this Court, bearing appellate cause number

01–13–00964–CV.2        We granted Relator’s petition for writ of habeas corpus,

holding that the civil contempt order was void because “[the] purging condition

[did] not clearly or specifically notify relator of the action he needs to take to purge

himself of contempt.”3 In re Chaumette, 439 S.W.3d 412, 416 (Tex. App.—

Houston [1st Dist.] 2014, orig. proceeding).


2
      We take judicial notice of the record in that original habeas proceeding and of the
      record in the interlocutory appeal of the temporary-injunction order. See In re
      Carrington, 2014 WL 793990, at *3 (Tex. App.—Amarillo Feb. 25, 2014, orig.
      proceeding). (explaining that appellate court may take judicial notice of its own
      records in the same or related proceedings involving the same or nearly the same
      parties).
3
      The trial court also held Robinson’s attorney, Anthony Bannwart, in civil
      contempt of the September 1, 2011 temporary-injunction order. Bannwart filed a
      petition for writ of habeas corpus in this Court for habeas relief. We granted the
      petition, holding, as we did with respect to the civil-contempt order against
      Relator, that the purging provision of the trial court’s contempt order was not
                                            6
      The criminal contempt proceedings against Relator were conducted

separately from the civil contempt proceedings in October 2013. At the end of a

two-day hearing, the trial court found Relator in criminal contempt of the

September 1, 2011 temporary-injunction order.           The trial court signed its

“Amended Order Holding Defendant David Chaumette in Contempt and for

Commitment to County Jail” on October 11, 2013. The order provided,

      After considering the record and hearing the evidence and arguments
      of counsel, the Court finds that this Court has jurisdiction to issue this
      Order; that David A. Chaumette was afforded proper notice of this
      hearing; that David A. Chaumette had notice of this Court’s Order
      Granting Temporary Injunction of September 1, 2011. The Court
      further finds that David A. Chaumette has violated this Court’s Orders
      as follows:

            1. By conducting a substitute trustee’s sale on September 6,
      2011 . . . in violation of this Court’s Order Granting Temporary
      injunction of September 1, 2011. On Count One the Court sentences
      Contemner to 45 days in the Brazoria County Jail and fines
      Contemner the sum of $500.00; and

            2. By executing and recording said substitute trustee’s deed,
      dated February 14, 2012 . . . in violation of this Court’s Order
      Granting Temporary Injunction of September 1, 2011. On Count Two
      the Court sentences Contemner to 45 days in the Brazoria County Jail.

            IT IS, THEREFORE, ORDERED, ADJUDGED AND
      DECREED that David A. Chaumette is in contempt of this Court for
      the above described violations of this Court’s Orders.




      sufficiently specific. In re Bannwart, 439 S.W.3d 417, 421–22 (Tex. App.—
      Houston [1st Dist.] 2014, orig. proceeding).

                                          7
             IT IS FURTHER ORDERED, ADJUDGED AND DECREED
      that David A. Chaumette shall be confined in the Brazoria County Jail
      for a total of 45 days, for each violation, to be served concurrently,
      and pay a total of $500.00 in fines. A personal recognizance bond in
      the amount of $1,000.00 is hereby set. If David A. Chaumette has not
      filed a writ by October 25, 2013 at 12:00 noon, the bond is revoked
      and David A. Chaumette is to report to the Brazoria County Jail.

      Relator filed this application for writ of habeas corpus, challenging the trial

court’s October 11, 2013 order of criminal contempt. Among his arguments,

Relator asserts that the contempt order is void because the underlying September 1,

2011 temporary injunction is void based on its noncompliance with the Texas

Rules of Civil Procedure.4

                             Scope and Standard of Review

      The Supreme Court of Texas has broadly defined contempt as

“‘disobedience to or disrespect of a court by acting in opposition to its authority’”

and observed that contempt is “‘a broad and inherent power of a court.’” In re

Reece, 341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding) (citing Ex parte

Chambers, 898 S.W.2d 257, 259 (Tex. 1995) (orig. proceeding); Ex parte Browne,

543 S.W.2d 82, 86 (Tex. 1976) (orig. proceeding)). However, the supreme court

also recognized,



4
      The interlocutory appeal of the trial court’s temporary injunction order was
      voluntarily dismissed on July 22, 2014. Robinson v. Black Sigma, LLC, No. 01–
      11–00917–CV, 2014 WL 3589822, at *1 (Tex. App.—Houston [1st Dist.] July 22,
      2014, no pet.) (mem. op.).
                                         8
      [D]espite the breadth of a court’s contempt power, we have warned it
      is a tool that should be exercised with caution. As the Court of
      Criminal Appeals has explained, “[c]ontempt is strong medicine”—
      the alleged contemnor’s very liberty is often at stake—and so it
      should be used “only as a last resort.”

Id. (internal citations omitted).

      A writ of habeas corpus is available in this Court to review a contempt order

signed by a lower court confining a contemnor. See In re Long, 984 S.W.2d 623,

625 (Tex. 1999); Ex parte Cardwell, 416 S.W.2d 382, 384 (Tex. 1967). The

remedy [of habeas corpus] is in the nature of a collateral attack and its purpose is

not to determine the ultimate guilt or innocence of the relator, but only to ascertain

whether the relator has been unlawfully imprisoned.”         Ex parte Gordon, 584
S.W.2d 686, 688 (Tex. 1979).        In a habeas-corpus proceeding, the order or

judgment challenged is presumed to be valid until the relator has discharged his

burden of showing otherwise. Ex parte Occhipenti, 796 S.W.2d 805, 809 (Tex.

App.—Houston [1st Dist.] 1990, orig. proceeding). For the relator to be entitled to

release from custody, “the trial court’s order of commitment must be void, either

because it was beyond the power of the court or because it deprived the relator of

his liberty without due process of law.” Ex parte Barnett, 600 S.W.2d 252, 254

(Tex. 1980). A court will issue a writ of habeas corpus if the order underlying the

contempt order is void or if the contempt order itself is void because “one may not




                                          9
be held guilty of contempt for refusing to obey a void order.” Ex parte Shaffer,

649 S.W.2d 300, 301–02 (Tex. 1983); see Ex parte Gordon, 584 S.W.2d at 688.

                                         Analysis

      Relator asserts that the contempt order is void because the September 1,

2011 temporary injunction underlying the contempt order is void for failing to

comply with the requirements of Texas Rule of Civil Procedure 683.

      The Supreme Court of Texas has made clear that “[t]he requirements of Rule

683 are mandatory and must be strictly followed.” Interfirst Bank San Felipe, N.A.

v. Paz Constr. Co., 715 S.W.2d 640, 641 (Tex. 1986).            “When a temporary

injunction order does not adhere to the requirements of Rule 683 the injunction

order is subject to being declared void and dissolved.” Id.; see Qwest Commc’ns.

Corp. v. AT & T Corp., 24 S.W.3d 334, 337 (Tex. 2000).

      Rule 683 requires that an “order granting an injunction . . . shall set forth the

reasons for its issuance[.]” TEX. R. CIV. P. 683. Rule 683 indicates that the trial

court must set forth specific reasons, not merely conclusory statements, in the

order granting temporary injunctive relief. Id. (requiring court’s order granting

injunctive relief to “be specific in terms”). In this respect, the Supreme Court of

Texas “interpret[s] the Rule to require . . . that the order set forth the reasons why

the court deems it proper to issue the writ to prevent injury to the applicant in the

interim; that is, the reasons why the court believes the applicant’s probable right


                                          10
will be endangered if the writ does not issue.” Transp. Co. of Tex. v. Robertson

Transps., Inc., 261 S.W.2d 549, 553 (Tex. 1953); accord State v. Cook United,

Inc., 464 S.W.2d 105, 106 (Tex. 1971) (“Under Rule 683 . . . it is necessary to give

the reasons why injury will be suffered if the interlocutory relief is not ordered.”).

      “‘[T]he obvious purpose of [Rule 683] is to adequately inform a party of

what he is enjoined from doing and the reason why he is so enjoined.’” El Tacaso,

Inc. v. Jireh Star, Inc., 356 S.W.3d 740, 744 (Tex. App.—Dallas 2011, no pet.)

(quoting Schulz v. Schulz, 478 S.W.2d 239, 244–45 (Tex. Civ. App.—Dallas 1972,

no writ)) (emphasis added). For this reason, the order itself must contain the

reasons for its issuance.      See Reliant Hosp. Partners, LLC v. Cornerstone

Healthcare Group Holdings, Inc., 374 S.W.3d 488, 495 (Tex. App.—Dallas 2012,

pet. denied) (“Even if a sound reason for granting relief appears elsewhere in the

record, the Texas Supreme Court has stated in the strongest terms the rule must be

followed.”).   The explanation must include specific reasons and not merely

conclusory statements. Kotz v. Imperial Capital Bank, 319 S.W.3d 54, 56–57

(Tex. App.—San Antonio 2010, no pet.).            Mere recitals regarding harm are

insufficient. See AutoNation, Inc. v. Hatfield, 186 S.W.3d 576, 581 (Tex. App.—

Houston [14th Dist.] 2005, no pet.).

      Here, the only part of the September 1, 2011 temporary-injunction order that

can be construed as setting forth the reasons for its issuance reads as follows: “The


                                          11
Court finds . . . Plaintiff will suffer irreparable injury for which he has no legal

remedy if this injunction is not granted.” A statement indicating only that a

plaintiff will “suffer irreparable injury for which he has no legal remedy” if

injunctive relief is not granted does not comply with the specificity requirements of

Rule 683. See, e.g., El Tacaso, 356 S.W.3d at 747 (holding that temporary-

injunction order’s simple recitation of conclusory statement that plaintiff “will

suffer an irreparable injury for which it has no other adequate legal remedy” does

not satisfy Rule 683’s requirement that a temporary injunction order specify

reasons why plaintiff will suffer irreparable harm for which there is no adequate

remedy at law); Kotz, 319 S.W.3d at 56–57 (holding that an order stating that

plaintiffs “will suffer irreparable injury in their possession and use of the Subject

Property in the event that the requested injunctive relief is not granted, that they

have no adequate remedy at law, and that the requested injunctive relief is

necessary to preserve the status quo pending final trial” to be insufficient);

AutoNation, 186 S.W.3d at 581 (determining that mere recital of “irreparable

harm” does not meet Rule 683’s specificity requirements); Monsanto Co. v. Davis,

25 S.W.3d 773, 788 (Tex. App.—Waco 2000, pet. denied) (concluding that a

temporary injunction order was insufficiently specific where it stated that plaintiffs

“will suffer probable injury”); Byrd Ranch, Inc. v. Interwest Sav. Assoc., 717
S.W.2d 452, 453–55 (Tex. App.—Fort Worth 1986, no writ) (concluding that an


                                         12
order stating that the plaintiff “will suffer irreparable harm for which it has no

adequate remedy at law” was insufficiently specific).

      We conclude that the language in the September 1, 2011 temporary-

injunction order does not comply with the requirements of Rule 683 because it

does not provide specific reasons why injury will result in the absence of a

temporary injunction. We further conclude that the temporary injunction’s non-

compliance with Rule 683 renders it void. See Qwest Commc’ns., 24 S.W.3d at

337; Interfirst Bank, 715 S.W.2d at 641.

      In its brief, Black Sigma asserts that a failure of a trial court’s injunctive

order to meet the requirements of Rule 683 renders the injunction merely voidable

or erroneous and not void. We disagree.

      A similar argument was raised and rejected in In re Krueger, No. 03–12–

00838–CV, 2013 WL 2157765, at *9 n.7 (Tex. App.—Austin May 16, 2013, orig.

proceeding). There, the relator was held in criminal contempt for violating a

temporary-injunction order. See id. at *2. The appellate court granted habeas

relief on the basis that the temporary injunction was void because it failed to

comply with Rule 683’s specificity requirements. Id. at *9.

      The real party in interest had asserted that a failure to comply with the

specificity requirements of Rule 683 rendered the temporary injunction merely

voidable but not void. See id. at *9 n.7. In rejecting this argument, the Krueger


                                           13
court noted that the Supreme Court of Texas has reiterated a number of times that

an injunction that fails to comply strictly with the requirements of Rule 683, and

other rules of civil procedure, is subject to being declared void. Id. at *9 n.7

(citing In re Office of Attorney Gen., 257 S.W.3d 695, 697–98 (Tex. 2008); Qwest

Commc’ns, 24 S.W.3d at 337; Interfirst Bank San Felipe, 715 S.W.2d at 641;

Lancaster v. Lancaster, 291 S.W.2d 303, 308 (Tex. 1956)). The Krueger court

also cited In re Garza, 126 S.W.3d 268, 271–73 (Tex. App.—San Antonio 2003,

orig. proceeding). Id. In Garza, the San Antonio Court of Appeals, which, when

rejecting a similar argument, had observed, “If the supreme court had meant that

such a [non-compliant] temporary injunction was voidable, we feel certain it would

have used the word ‘voidable.’ Instead, the court has repeatedly used the word

‘void.’” In re Garza, 126 S.W.3d 268, 271–73 (Tex. App.—San Antonio 2003,

orig. proceeding).

      We note that the Supreme Court of Texas, in Ex Parte Lesher, granted

habeas relief to a relator, who had been held in contempt for violating a temporary

restraining order, which, like here, had ordered the relator not to sell certain real

property at a scheduled sale. 651 S.W.2d 734, 736 (Tex. 1983). The supreme

court held the temporary-restraining order was void “for the reason that no bond

had been required by the trial judge as a condition precedent to the issuance of the

injunction” as required by Rule of Civil Procedure 684. Id. The supreme court


                                         14
granted the habeas relief because the temporary-restraining order’s non-

compliance with Rule 684 rendered it to have no legal effect; the court held that

such an order “will not support an order of contempt.” Id.

      Seven years later, the supeme court, relying on Lesher¸ also granted habeas

relief in Ex parte Jordan, 787 S.W2d. 367, 368 (Tex. 1990). The court again held

that a temporary-restraining order, which did not satisfy Rule 684’s bond

requirement, was void and could not support a contempt order. Id. Although

Lesher and Jordan involved non-compliance with Rule 684, and not with Rule

683, as here, they show that an order of contempt cannot be supported by a

violation of an order that is void for failing to comply with the Rules of Civil

Procedure governing injunctive relief. Cf. In re Krueger, 2013 WL 2157765, at *9

(granting habeas relief on the following basis: “[T]he first temporary injunction

violates the specificity requirements of Rule 683 and is, accordingly, void.

Consequently, the order finding Krueger in contempt for allegedly violating that

injunction is also void.”).

                                       Conclusion

      We hold that the September 1, 2011 temporary-injunction order violates the

specificity requirements of Rule 683 and is, accordingly, void. Consequently, the

order holding Relator in criminal contempt for allegedly violating that injunction is

also void. See Shaffer, 649 S.W.2d at 301–02; In re Krueger, 2013 WL 2157765,


                                         15
at *9; see also Lesher, 651 S.W.2d at 736. We grant Relator’s petition for writ of

habeas corpus, vacate the trial court’s criminal contempt order, and order Relator

discharged from custody.




                                            Laura Carter Higley
                                            Justice

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                       16